DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.98, as a concise explanation of the relevance of information listed that is not in the English language was previously provided. Accordingly, all information cited on said IDS has been considered by the examiner, as indicated on the annotated version of the IDS mailed herewith.

Response to Amendment
The amendment to the claims filed 09/29/2021 has been entered. Claim(s) 1-8 is/are currently amended. New claim(s) 9-12 has/have been added. Claim(s) 1-12 is/are pending.

Objections/Rejections Withdrawn
The objections the drawings and rejection of under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of amendments to the claims and/or Applicant's submitted remarks. 

Claim Interpretation
In view of Applicant's amendments to the claims, the pending claims have been interpreted to not invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2 and claims dependent thereon, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the 
The limitation "generate a numerical value that characterizes each of the classified patterns" lacks sufficient support in the application as filed. While the limitation is essentially repeated in the specification (e.g., ¶ [0014]), Applicant fails to disclose any algorithm for generating or calculating a number that "characterizes each of the classified patterns."

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 6, claim 7, and claims dependent thereon, the limitation "a memory storing a blood pressure waveform, of a blood pressure surge relative to time-series data of blood pressure values per heartbeat, defined by an envelope curve obtained by connecting systolic blood pressure values, wherein the blood pressure surge is defined by a pressure difference, between (i) a blood pressure value of a start point of the blood pressure waveform and (ii) a blood pressure value of a peak point of the blood pressure waveform, being greater than a 
The limitations "defined by an envelope curve obtained by connecting systolic blood pressure values" and "defined by a pressure difference, between (i) a blood pressure value of a start point of the blood pressure waveform and (ii) a blood pressure value of a peak point of the blood pressure waveform, being greater than a first threshold" are further indefinite, as it is unclear if the start point and peak points refer to points on the envelope curve, or the pulse pressure waveform. Is the blood pressure surge defined by both the envelope and pulse pressure start points, or is the blood pressure surge defined only by points identified on the envelope? 
Additionally, it is unclear in what manner the "defined by" limitations limit the claimed apparatus and/or method, as it is unclear how or by what/whom the waveform is "defined." Furthermore, it is unclear if the stored data is limited to only a blood pressure surge(s) identified as meeting the criteria, or if the stored data as claimed encompasses, e.g., storing an envelope curve corresponding to, for example, an entire night worth of blood pressure values that includes a surge that meets the claimed criteria. 

Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06. According, claims 1, 6 and 7 (and claims dependent thereon) have not been rejected on the basis of prior art herein.
Regarding claim 2 and claims dependent thereon, the limitation "generate a numerical value that characterizes each of the classified patterns" is indefinite, as it is unclear to what the limitation refers. Firstly, the previously-recited limitation indicate surges are classified into a pattern(s) from among multiple patterns, but does not indicate the patterns themselves are classified. Does the phrase "classified patterns" refer to the pattern into which a surge is classified, or refer to the multiple patterns used for classifying? Additionally, Applicant discloses the numerical value facilitates "[differentiating] the features of the classified patterns according to their quantities, and easily [recognizing] a quantitative difference" (¶ [0014]). To what "features" does this disclosure refer, the start and peak points or other features entirely? Does the disclosure of "quantities" indicate that the numerical value is merely comparable to a count of how many times surges are classified into one of the multiple patterns over a given time period? If so, how is this enabled given the scope of the claim, given that claim 1 encompasses classifying a single blood pressure surge, etc.
Regarding claim 3 and claims dependent thereon, the limitation "visualize and display the time-series data" is indefinite. The difference between visualizing and displaying data is unclear. 
Regarding claim 4 and claims dependent thereon, the limitation "accept a standpoint based on which classification of the patterns is made" is indefinite, as it is unclear to what the limitation refers. The previously-recited limitation indicate surges are classified into a pattern(s) from among multiple patterns, but does not indicate the patterns themselves are classified. Is classification of the patterns an additional step, does this somehow limit the previously-recited classification into a pattern(s)? Additionally, it is unclear how or from what/whom the standpoint is accepted. Lastly, it is unclear in what manner the standpoint is used in classification, and/or the relationship between the standpoint and the previously-recited feature point and amount is unclear. Is a standpoint criteria used to evaluate the feature point and amount (e.g., user-entered thresholds distinguishing feature point/amounts between patterns) is a standpoint utilized in some manner in addition to the feature point/amount, etc.? 
Regarding claim 5 and claims dependent thereon, the limitation "accept, out of the classified patterns, a desired target pattern" is indefinite, as it is unclear to what the limitation refers. The previously-recited limitation indicate surges are classified into a pattern(s) from among multiple patterns, but does not indicate the patterns themselves are classified. Is classification of the patterns an additional step, does this somehow limit the previously-recited classification into a pattern(s)? Additionally, it is unclear how or from what/whom the desired target pattern is accepted. Lastly, the relationship between the "desired target pattern" of claim 5 and the "selection" of claim 1, and what is displayed in response to the selection and/or desired target pattern, is not readily apparent. Applicant discloses, "Of a plurality of patterns included in the summary i.e., is the representative pattern merely an idealized waveform for a given pattern, or an actually measured waveform).
Regarding claim 7 and claims dependent thereon, the relationship between the previously-recited memory and processor and the computer of claim 7 is unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect to eligibility under 35 U.S.C. 101, the examiner notes the pending claims 1, 6 and 7 recite a judicial exception/abstract idea. The step(s) of classifying a stored blood pressure waveform of a blood pressure surge into one or more patterns, from among multiple patterns, based on a feature point and a feature amount that characterize the blood pressure surge is a process that, as drafted and under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the limitation is performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the classifying in the context of this claim encompasses the user manually/mentally judging the pattern of a blood pressure surge and/or i.e., as a generic processor performing a generic computer function of accessing stored data and evaluating said data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With respect to the display limitations, the scope of these limitations is unclear, as discussed above with respect to ejections under 35 U.S.C. 112(b), such that it is further unclear if the steps practically apply, or amount to significantly more than, the above-noted abstract idea. Accordingly, the patent subject matter eligibility analysis (see MPEP 2106) cannot be sufficiently completed. 

Response to Arguments
Applicant's arguments with respect to the claims not reciting an abstract idea have been fully considered but they are not persuasive.
	Applicant submits the pending claims do not recite an abstract idea because the pending claims are comparable to Example 37, claim 2 of "USPTO's 2019 Guidance" (Remarks, pgs. 7-8). 
The examiner respectfully disagrees. The pending claims recite a step that can be practically performed in the mind. Specifically, the step of classifying blood pressure surges into patterns based on features of the surge. This is implicitly supported by the specification as filed, in which Applicant discloses, "blood pressure surges may occur a few hundred times a night, and thus, it requires enormous labor to individually check all patterns of blood pressure surges" e.g., printing) to a user for classification, as Applicant implicitly discloses may be possible but labor intensive when classifying large amounts of data, as noted above. Although the claim recites the processor classifies "stored" blood pressure data, this limitation, in combination with the memory component for storing said data, merely invokes a computer as a tool to accomplish a processes that could otherwise be performed mentally/manually. Merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application or amount to significantly more than said judicial exception. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2013/0296717 A1 to Takenoshita discloses classifying a blood pressure surge as one of an apnea or REM sleep (e.g., Figs. 17 and 21). US 2008/0200819 A1 to Lynn teaches and/or suggests identifying significant blood pressure changes (due to standing, ventilation, etc.) based on an envelope curve obtained by connecting systolic blood pressure values (¶ [0016] a time series of systolic pleth variation). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791